Exhibit 99.1 Immediate Release For Further Information Contact: Monday, May 3, 2010 Robert E. Phaneuf Vice President - Corporate Development (918) 632-0680 RAM ENERGY RESOURCES REPORTS FIRST QUARTER 2010 RESULTS · Higher Hydrocarbon Prices and Improvement in Key Cost Components Drive 1Q2010 Net Income to $2.4 Million, or $0.03 Per Share · 63% Oil and NGL Production Mix Drives Strong EBITDA Result in 1Q2010 · 1Q2010 EBITDA increased 34% to $15.7 million compared to 1Q2009 Tulsa, Oklahoma – RAM Energy Resources, Inc. (Nasdaq: RAME) today announced first quarter 2010 earnings results that included strong EBITDA driven by higher hydrocarbon prices and an improvement in key costs compared to the year-ago quarter. RAM Reports 1Q2010 Net Income of $2.4 Million For the quarter ended March 31, 2010, RAM reported net income of $2.4 million, or $0.03 per share, based upon 78.0 million diluted weighted average shares outstanding compared to a net loss of $29.4 million, or $0.38 per share, on 77.3 million shares outstanding in the first quarter of 2009.The 2009 quarter results included the recognition of a non-cash impairment of the carrying value of oil and gas properties of $47.6 million ($30.3 million after tax). Higher Prices and Reduction in Key Costs Drive EBITDA Increase of 34% EBITDA for the first quarter 2010 was $15.7 million, 34% above the $11.8 million in the first quarter of 2009.The combination of higher hydrocarbon prices, lower lease operating expenses and lower general and administrative expenses during the first quarter more than offset production decreases.The production decrease in this year’s quarter is attributable to limited natural gas drilling activity in 2009 reflecting low natural gas prices and weather-related downtime in this year’s first quarter.Free cash flow was $11.3 million, or $0.14 per diluted share outstanding, for the first quarter 2010 compared to $8.2 million, or $0.11 per diluted share outstanding, for the same quarter in 2009. Production Sixty-three percent of RAM’s production mix and approximately 78% of oil and gas sales were derived from oil and natural gas liquids (NGL).The average price of oil in the first quarter of 2010 of $75.83 per barrel was 96% above that of the year-ago quarter.Similarly, the average price of NGLs increased 138% over the first quarter of last year.The average price of natural gas was $5.07 per Mcf in the first quarter of the current year compared to $3.86 per Mcf last year.The benefit derived from higher average prices for oil, NGLs and natural gas partially compensated for the previously disclosed impact to production from decreased natural gas drilling in 2009 and severe winter weather early in this year’s first quarter, lifting oil and gas sales to $29.8 million in the first quarter compared to sales of $19.1 million in the similar quarter last year.This year’s first quarter 2010 production of 566,000 BOE was 14% below that of production in the prior year’s quarter.Severe winter weather is estimated to have reduced first quarter 2010 production by approximately 45,000 – 50,000 BOE. 1 Costs and Expenses Production expenses were $13.99 per BOE in the first quarter of 2010, or a total of $7.9 million, 9% lower on a BOE basis than the $15.39 per BOE, or a total of $10.1 million, in the previous year’s quarter.Production taxes, which are based on realized prices at the wellhead for most of the company’s production in this year’s first quarter, were a total of $1.6 million compared to $872,000 during the first quarter of 2009, principally as a result of higher hydrocarbon prices.On a per BOE basis, production taxes were $2.82 per BOE in this year’s first quarter, 112% above the $1.33 per BOE in last year’s first quarter.Production taxes as a percent of oil and natural gas sales were 5.3% in the current year’s quarter compared to 4.6% of sales in the year-ago quarter.General and administrative expenses for the first quarter of 2010 were reduced to $3.8 million from $4.3 million in last year’s first quarter resulting from the collection of certain past due receivables and lower health and welfare costs.Interest expense for the first quarter of 2010 increased by $2.0 million, or 56%, to $5.6 million compared to the prior year’s first quarter interest expense of $3.6 million.The increase in total interest expense recorded is due principally to a higher blended interest rate of approximately 8.1% in the current quarter compared to a blended interest rate of 4.9% in last year’s quarter.Total debt at March 31, 2010 was $247.0 million, down 5.3% from the $260.7 million level at the end of the 2009 first quarter.Over the past year, available cash flow in excess of capital expenditures and proceeds of asset sales applied to debt reduction along with a positive impact to EBITDA from the rebound in oil and NGL prices and reductions to expenses during the past several quarters has allowed the company’s leverage ratio, a measure of debt to last twelve months of EBITDA, to decline to 3.97 times from the previous quarter’s 4.22 times. First Quarter 2010 Capital Spending Oil and gas related capital expenditures totaledapproximately $7.8 million in the first quarter, of which approximately $7.5 million was allocated to lower risk development and exploitation activities and $308,000 for the acquisition of proven properties.RAM participated in the drilling of 21gross (16.1 net) wells during the quarter, of which 10 gross (10 net) were completed and capable of commercial production, while the remainder were in the process of drilling, testing or completing at the end of the period.RAM continues to expect to fund its 2010 total non-acquisition capital budget of $50.0 million with cash flow from internal sources and the sale of unspecified non-core assets. First Quarter 2010 Conference Call The company’s teleconference call to review first quarter results will be broadcast live on a listen-only basis over the internet on Tuesday, May 4, at 8:00 a.m. Central Daylight Time.Interested parties may access the webcast by visiting the RAM Energy Resources, Inc. website at www.ramenergy.com.The teleconference may be accessed by dialing 866.788.0542 (domestic) or 857.350.1680 (international) and providing the call identifier “36423069” to the operator.An audio replay will be available until May 11, 2010 by dialing 888.286.8010 (domestic) or 617.801.6888 (international) and using pass code “61878980”. 2 Forward-Looking Statements This release includes certain statements that may be deemed to be “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.All statements in this release, other than statements of historical facts, that address estimates of planned non-acquisition capital spending, NYMEX prices of oil, natural gas, NGLs and company realizations, the impact of oil and gas derivatives, drilling activities, estimates of the impact of weather on production and the company’s production mix and events or developments that the company expects or believes are forward-looking statements.Although the company believes the expectations expressed in such forward-looking statements are based on reasonable assumptions, such statements are not guarantees of future performance and actual results or developments may differ materially from those in the forward-looking statements.Factors that could cause actual results to differ materially from those in forward-looking statements include oil and gas prices, exploitation and exploration successes, actions taken and to be taken by the government as a result of political and economic conditions, continued availability of capital and financing, and general economic, market or business conditions as well as other risk factors described from time to time in the company’s filings with the SEC.The company assumes no obligation to update publicly such forward-looking statements, whether as a result of new information, future events or otherwise. About RAM Energy Resources RAM Energy Resources, Inc. is an independent energy company engaged in the acquisition, exploitation, exploration, and development of oil and gas properties and the marketing of crude oil and natural gas.Company headquarters are in Tulsa, Oklahoma, and its common shares are traded on the Nasdaq under the symbol RAME.For additional information, visit the company website at www.ramenergy.com. 3 RAM Energy Resources, Inc. Condensed Consolidated Statements of Operations (in thousands, except share and per share amounts) (unaudited) Three months ended March 31, REVENUES AND OTHER OPERATING INCOME: Oil and natural gas sales Oil Natural gas NGLs Total oil and natural gas sales Realized gains (losses) on derivatives Unrealized gains (losses) on derivatives Other 36 85 Total revenues and other operating income OPERATING EXPENSES: Oil and natural gas production taxes Oil and natural gas production expenses Depreciation and amortization Accretion expense Impairment - Share-based compensation General and administrative, overhead and other expenses, net of operator's overhead fees Total operating expenses Operating income (loss) OTHER INCOME (EXPENSE): Interest expense Interest income 2 20 Other expense EARNINGS (LOSS) BEFORE INCOME TAXES INCOME TAX PROVISION (BENEFIT) Net earnings (loss) BASIC EARNINGS (LOSS) PER SHARE BASIC WEIGHTED AVERAGE SHARES OUTSTANDING DILUTED EARNINGS (LOSS) PER SHARE DILUTED WEIGHTED AVERAGE SHARES OUTSTANDING 4 RAM Energy Resources, Inc. Condensed Consolidated Balance Sheets (in thousands, except share and per share amounts) March 31, December 31, (unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents Accounts receivable: Oil and natural gas sales, net of allowance of $50 ($50 at December 31, 2009) Joint interest operations, net of allowance of $606 ($641 at December 31, 2009) Other, net of allowance of $48 ($48 at December 31, 2009) Prepaid expenses Deferred tax asset Inventory Other current assets 29 27 Total current assets PROPERTIES AND EQUIPMENT, AT COST: Proved oil and natural gas properties and equipment, using full cost accounting Other property and equipment Less accumulated depreciation, amortization and impairment Total properties and equipment OTHER ASSETS: Deferred tax asset Derivative assets - Deferred loan costs, net of accumulated amortization of $3,446 ($2,924 at December 31, 2009) Other Total assets LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable: Trade Oil and natural gas proceeds due others Other Accrued liabilities: Compensation Interest Income taxes Other 10 10 Derivative liabilities Asset retirement obligations Long-term debt due within one year Total current liabilities DERIVATIVE LIABILITIES - LONG-TERM DEBT ASSET RETIREMENT OBLIGATIONS OTHER LONG-TERM LIABILITIES 10 10 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY (DEFICIT): Common stock, $0.0001 par value, 100,000,000 shares authorized, 82,086,674 and 80,748,674, shares issued, 78,128,753 and 76,951,883 shares outstanding at March 31, 2010 and December 31, 2009, respectively 8 8 Additional paid-in capital Treasury stock - 3,957,921 shares (3,796,791 shares at December 31,2009) at cost Accumulated deficit Stockholders' equity (deficit) Total liabilities and stockholders' equity (deficit) 5 RAM Energy Resources, Inc. Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Three months ended March 31, OPERATING ACTIVITIES: Net income (loss) Adjustments to reconcile net income (loss) to net cash provided by operating activities- Depreciation and amortization Amortization of deferred loan costs and Senior Notes discount Non-cash interest - Accretion expense Impairment - Unrealized (gain) loss on derivatives and premium amortization Deferred income tax provision (benefit) Share-based compensation Gain on disposal of other property, equipment and subsidiary Changes in operating assets and liabilities Accounts receivable Prepaid expenses, inventory and other assets Derivative premiums Accounts payable and proceeds due others Accrued liabilities and other Income taxes payable Asset retirement obligations - Total adjustments Net cash provided by operating activities INVESTING ACTIVITIES: Payments for oil and natural gas properties and equipment Proceeds from sales of oil and natural gas properties Payments for other property and equipment Proceeds from sales of other property and equipment 4 23 Net cash used in investing activities FINANCING ACTIVITIES: Payments on long-term debt Proceeds from borrowings on long-term debt Stock repurchased Net cash (used in) provided by financing activities DECREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid for income taxes Cash paid for interest DISCLOSURE OF NON CASH INVESTING AND FINANCING ACTIVITIES: Asset retirement obligations Payment-in-kind interest $- 6 RAM Energy Resources, Inc. Production by Area Mature Mature Developing Fields Oil Fields* Natural Gas Fields Three Months Ended March 31, 2010 South Texas Barnett Shale Appalachia Various Various Total Aggregate Net Production Oil (MBbls) 13 2 - 24 NGLs (MBbls) 35 31 - 13 19 98 Natural Gas (MMcf) 14 56 MBoe 61 2 Three Months Ended March 31, 2009 Aggregate Net Production Oil (MBbls) 19 2 - 18 NGLs (MBbls) 29 35 - 20 20 Natural Gas (MMcf) 23 MBoe 77 4 Change in MBoe 5 Percentage Change in MBoe 3.7% -20.8% -50.0% -17.5% -16.8% -13.6% *Includes Electra/Burkburnett, Allen/Fitts and Layton fields. 7 RAM Energy Resources, Inc. Production and Prices Summary Three months ended March 31, Production volumes: Oil (MBbls) NGLs (MBbls) 98 Natural gas (MMcf) Total (MBoe) Average sale prices received: Oil (per Bbl) NGLs (per Bbl) Natural gas (per Mcf) Total per Boe Cash effect of derivative contracts: Oil (per Bbl) NGLs (per Bbl) Natural gas (per Mcf) Total per Boe Average prices computed after cash effect of settlement of derivative contracts: Oil (per Bbl) NGLs (per Bbl) Natural gas (per Mcf) Total per Boe Cash expenses (per Boe): Oil and natural gas production taxes Oil and natural gas production expenses General and administrative Interest Taxes Total per Boe Cash Flow per Boe 8 RAM Energy Resources, Inc. Modified EBITDA, Free Cash Flow and Adjusted Net Income ( non-GAAP measures) (unaudited) Non-GAAP Financial Measures Modified EBITDA, a non-GAAP measure, is determined by adding the following to net income (loss): interest expense, income taxes, depreciation, amortization, accretion, share-based compensation, impairment charges, unrealized gains or losses on derivatives and MTM settlement charges.Free cash flow is also a non-GAAP measure representing Modified EBITDA after adjustments for the cash portion of interest and income taxes.Adjusted net income is a non-GAAP measure which excludes the income tax affected impact of unrealized derivative gains or losses, MTM settlement charges and impairment charges on GAAP income. These non-GAAP measures are presented because management believes it is a useful adjunct to cash provided by operating activities under accounting principles generally accepted in the United States (GAAP).These non-GAAP measures are widely accepted as financial indicators of an oil and gas company’s ability to generate cash used to internally fund exploration and development activities and fund debt service costs. These non-GAAP measures are not a measure of financial performance under GAAP and should not be considered as an alternative to cash provided (used) by operating, investing, or financing activities as an indicator of cash flows, or as a measure of liquidity. Free Cash Flow $000s, except per share amounts Restated Qtr Ended Qtr Ended 3/31/2010 3/31/2009 Modified EBITDA: Net income (loss) Plus:Interest expense $ 4,348 Plus:PIK interest $ 765 $- Plus:Amortization of deferred loan costs $ 522 Plus:Depreciation, amortization and accretion $ 7,096 Plus:Share-based compensation $ 686 Plus:Income tax provision (benefit) Plus:MTM escrowed legal settlement proceeds $ - Plus:Impairment charges $ - Less:Unrealized (gain) loss on derivatives $ (1,935) Modified EBITDA $ 15,695 Less: Cash paid for interest $ 4,347 Cash paid for income tax Free cash flow Weighted average shares outstanding - basic Weighted average shares outstanding - diluted Free cash flow per share - basic $ 0.14 Free cash flow per share - diluted $ 0.14 Adjusted net income: (1) Net income (loss) $ 2,418 Plus: Tax affected impairment charge $ - Plus: Tax affected settlement charge $ - Plus: Tax affected unrealized (gain) loss on derivatives Adjusted net income Weighted average shares outstanding - basic Weighted average shares outstanding - diluted Adjusted net income per share - basic $ 0.02 Adjusted net income per share - diluted $ 0.02 (1) Comparability between years is partially compromised due to the differing tax rates associated with each period.
